Oliver, Chief Judge:
These matters are presently before me on remands from classification proceedings decided by the first division of this court in E. S. Zerwekh Co. a/c D. P. Bushnell & Co. et al. v. United States, 34 Cust Ct. 249, Abstract 58647, and D. P. Bushnell & Co., Inc., et al. v. United States, 34 Cust. Ct. 342, Abstract 58975. The judgments entered therein stated: “* * * that the matters be remanded to a single judge in reappraisement pursuant to the provisions of Title 28 U. S. C. § 2636 (d).”
The matters have been submitted for decision upon an agreed statement of facts entered into by and between counsel for the respective parties hereto.
Upon the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. §1402 (d)), to be the proper basis for determining the values of the involved merchandise and that such values are as set forth in schedule “A,” hereto attached and made a part hereof, less the deductions from the listed unit prices as invoiced, cases and packing as shown in said schedule “A.”
I further find such values to be the dutiable values of said merchandise.
The actions having been abandoned insofar as all other items of merchandise are concerned, to that extent they are dismissed.
Judgment will be entered accordingly.